

[psuusagreementimage1.jpg]
INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2007
(AMENDED AND RESTATED AS OF DECEMBER 1, 2010)


PERFORMANCE STOCK UNIT AWARD AGREEMENT
FOR THE [ ] PERFORMANCE PERIOD
DATED AS OF [GRANT DATE] ("GRANT DATE")


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a performance stock unit award (the “PSUs”) pursuant to and
subject to the terms and conditions set forth in the Company’s Incentive Stock
Plan of 2007 (the “Plan”), including the terms and conditions for
Performance-Based Awards as set forth in Section 8(b) of the Plan. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
meanings in this Performance Stock Unit Award Agreement (the “Award Agreement”).
Each PSU that vests pursuant to the terms of this grant document shall provide
Participant with the right to receive one ordinary share of the Company (the
“Share”) on the issuance date described in Section 3(g) below. The number of
Shares subject to the PSUs, the performance and service vesting conditions
applicable to such Shares, the date on which vested Shares shall become issuable
and any further terms and conditions governing the PSUs shall be as set forth in
this Award Agreement.
1.    Number of Shares. The number of Shares subject to the PSUs at target
performance level is [insert number of Shares subject to PSUs at target]. The
maximum number of Shares subject to the PSUs is [insert maximum number of Shares
subject to PSUs] Shares, provided, however, that the actual number of Shares
that become issuable pursuant to the PSUs shall be determined in accordance with
the fulfillment of certain performance conditions set forth in the attached
Appendix A and the additional vesting requirements set forth in Section 3 below.
2.    Performance Period. The performance period applicable to the PSUs is
[insert beginning date of the performance period] to [insert ending date of the
performance period] (the “Performance Period”).
3.    Vesting and Issuance of Shares; Dividend Equivalents. Participant’s right
to receive Shares subject to the PSUs shall vest in accordance with the
performance vesting conditions set forth in the attached Appendix A and subject
to the following additional vesting requirements:
(a)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each PSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that, (i)
Participant shall have no right to receive the Dividend Equivalents unless and
until the associated PSUs vest, (ii) Dividend Equivalents shall not accrue
interest and (iii) Dividend Equivalents shall be paid in cash at the time that
the associated PSUs vest.
(b)    If Participant’s employment terminates involuntarily by reason of (i) a
group termination (including, but not limited to, terminations resulting from
sale of a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”) or (ii) job
elimination, substantial change in the nature of Participant’s position or job
relocation, a pro-rated number of Shares, based on the fulfillment of the
performance vesting conditions as measured at the end of the Performance Period
and determined by the Committee in Section 3(g) below and the number of days
during the Performance Period that Participant was actively employed by the
Company or an Affiliate, shall vest. All other PSUs and associated Dividend
Equivalents shall be forfeited and Participant shall have no right to or
interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents. In the event Participant's employer ceases to be an Affiliate (as
defined in the Plan) as a result of a Major Restructuring, this will not
constitute a Group Termination Event.




--------------------------------------------------------------------------------



(c)    If Participant’s employment terminates by reason of death or disability,
a pro-rated number of Shares, based on the fulfillment of the performance
vesting conditions as measured between January 1, 2013 and the end of the
calendar quarter in which such termination of employment takes place and
determined by the Committee in Section 3(g) below and the number of days during
the Performance Period that Participant was actively employed by the Company or
an Affiliate, shall vest. All other PSUs and associated Dividend Equivalents
shall be forfeited and Participant shall have no right to or interest in such
PSUs, the underlying Shares or any associated Dividend Equivalents.
(d)    If Participant’s employment terminates after attainment of age 55 with at
least 5 years of service (“Retirement”), a pro-rated number of Shares, based on
the fulfillment of the performance vesting conditions as measured at the end of
the Performance Period and determined by the Committee in Section 3(g) below and
the number of days during the Performance Period that Participant was actively
employed by the Company or an Affiliate, shall vest. All other PSUs and
associated Dividend Equivalents shall be forfeited and Participant shall have no
right to or interest in such PSUs, the underlying Shares or any associated
Dividend Equivalents.
(e)    If Participant’s employment terminates due to an Involuntary Loss of Job
that occurs between the Grant Date and the first anniversary of completion of a
Major Restructuring, a pro-rated number of Shares, based on the fulfillment of
the performance vesting conditions as measured at the end of the Performance
Period and determined by the Committee in Section 3(g) below and the number of
days during the Performance Period that Participant was actively employed by the
Company or an Affiliate, shall vest. All other PSUs and associated Dividend
Equivalents shall be forfeited and Participant shall have no right to or
interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents.
(f)    If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Sections 3(b), (c), (d) and (e)
above or (ii) for cause in the circumstances specified in Section 3(d) above,
all PSUs and any associated Dividend Equivalents shall be forfeited as of the
date of termination of active employment and Participant shall have no right to
or interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 3(f), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(g)    On a date as soon as practicable following the end of the Performance
Period or, in the case of Section 3(c), the end of the calendar quarter in which
Participant’s employment is terminated, the Committee shall certify the extent
to which the performance vesting conditions set forth in Appendix A have been
met (the “Certification Date”). As soon as practicable thereafter, the Company
shall cause to be issued to Participant Shares with respect to any PSUs that
became vested on the Certification Date, provided that Participant was employed
by the Company or an Affiliate on such date (unless otherwise provided in
Sections 3(b), (c) or (d) or (e) above). Such shares shall be fully paid and
non-assessable. Notwithstanding the foregoing, the Committee has the sole
discretion to make downward adjustments to the award amount determined pursuant
to Appendix A, including an adjustment such that no Shares are issued to
Participant, regardless of the fulfillment of the performance vesting conditions
set forth in Appendix A. Participant will not have any of the rights or
privileges of a shareholder of the Company in respect of any Shares subject to
the PSUs unless and until such Shares have been issued to Participant.
4.    Definitions.
(a)    Cause, for purposes of Section 4(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the

2



--------------------------------------------------------------------------------



Company or an Affiliate; (ii) substantial failure or refusal by Participant to
perform his or her employment duties, which failure or refusal continues for a
period of 10 days following delivery of written notice of such failure or
refusal to Participant by the Company or an Affiliate; (iii) Participant being
convicted of a felony under the laws of the United States or any state or
district (or the equivalent in any foreign jurisdiction); or (iv) any material
violation of the Company’s code of conduct, as in effect from time to time.
(b)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following a Major
Restructuring shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which are at least comparable in the aggregate to
those in effect prior to the completion of the Major Restructuring; or (iii) the
relocation of the principal place of Participant’s employment by more than 35
miles from Participant’s principal place of employment immediately prior to the
completion of the Major Restructuring; however, any of the events described in
clauses (i)-(iii) above shall constitute Good Reason only if the Company (or an
Affiliate, if applicable) fails to cure such event within 30 days after receipt
from Participant of written notice of the event which constitutes Good Reason;
and such Participant shall cease to have a right to terminate due to Good Reason
on the 90th day following the later of the occurrence of the event or
Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.
(c)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, a Major Restructuring. In no event shall Participant’s employer
ceasing to be an Affiliate (as defined in the Plan) as a result of a Major
Restructuring, on its own, constitute an Involuntary Loss of Job.
(d)    Major Restructuring shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions which, individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s four business sectors (i.e., Climate Solutions,
Residential Solutions, Industrial Technologies and Security Technologies), so
long as such transaction or transactions do not constitute a Change in Control.
(e)    For purposes of this Award Agreement, the term “Affiliate” shall include
any entity that was an Affiliate as of the Grant Date if such entity has ceased
to be an Affiliate as a result of a Major Restructuring unless otherwise
specified herein.
5.    Taxes. Regardless of any action the Company and/or an Affiliate take with
respect to any and all federal, state, local or other tax related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility. To satisfy
any withholding obligations of the Company or an Affiliate with respect to
Tax-Related Items, the Company will withhold Shares otherwise issuable upon
vesting of the PSUs. To avoid negative accounting treatment, the Company may
withhold for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. Alternatively, or in
addition, the Company may satisfy such withholding obligations by (a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or an Affiliate, (b) withholding from proceeds of the
sale of Shares acquired upon vesting of the PSUs either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf

3



--------------------------------------------------------------------------------



pursuant to this authorization without further consent), or (c) requiring
Participant to tender a cash payment to the Company or an Affiliate in the
amount of the Tax-Related Items; provided, however, that if Participant is a
Section 16 officer of the Company under the Act, the withholding methods
described in this Section 5 (a), (b) and (c) will only be used if the Committee
(as constituted to satisfy Rule 16b-3 of the Act) determines, in advance of the
applicable withholding event, that one such withholding method will be used in
lieu of withholding Shares. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
6.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the PSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the PSUs.
7.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.
8.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock option administrator. Failure to accept
the PSUs within 120 days of the Grant Date may result in cancellation of the
PSUs.


Signed for and on behalf of the Company:


/s/ Michael W. Lamach                    
Michael W. Lamach
Chairman and CEO
Ingersoll-Rand plc








This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933



4

